Case 1:09-cr-00808-VM Document 33 Filed 02/26/21 Page 1 of 2

AUDREY STRAUSS

Acting United States Attorney for the
Southern District of New York

By: JOHN E, GURA, JR.

Assistant United States Attorney

 

 

86 Chambers Street

New York, New York 10007 USDC SDNY

Telephone No.: (212) 637-2712 DOCUMENT

Fax No.: (212) 637-2717

jobn.gura@usdoj.gov ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:

SOUTHERN DISTRICT OF NEW YORK DATE FILED: "rusty 2% 2°22

—a em Rem eee ee eee ee x

 

 

UNITED STATES OF AMERICA

Plaintiff and : STIPULATION AND ORDER

Judgment-Creditor, OF GARNISHMENT

-V- 09 CR 0808 (VM)
ELIZABETH ZAPATA, .

Defendant and

Judgment-Debtor,

and

FRANSICO CASTILLO LAW PC,

Garnishee.

WHEREAS, on September 24, 2010, the United States of America (the “United
Siates” or the “Government”) obtained a judgment against the defendant Elixabeth Zapata (the
“defendant’) in the amount $100,000.00, and

WHEREAS, the balance of the judgment as of January 11, 2021, is $73,240.73;

and
WHEREAS, the parties wish to enter into an agreement regarding payment of the

judgment,

 
Case 1:09-cr-00808-VM Document 33 Filed 02/26/21 Page 2 of 2

NOW, on the signed consent of the United States and the defendant,

IT IS HEREBY STIPULATED AND AGREED that Fransico Castillo Law PC (the
“Garnishee”) shall pay the Government five percent of the defendant’s gross earnings per pay
period, and continue such payments until the debt to the Government is paid in full or until the
Garnishee no longer has custody, possession or control of any property belonging to the defendant
or until further order of this Court. Payment should be made payable to the “Clerk of the Court”,
and mailed to the United States District Court, 500 Pearl Street, Room 120, New York, New York
10007, Attn: Cashier.
Dated: New York, New York

stanuary. - , 2021

Seb maar
AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York
Attorney for the United States

of America

By: C pba < < cal | O)

Assis nt Oniteat end, es Attorney
86 Chambers Street

New York, New York 10007
Telephone No.: (212) 637-2712
Fax No.: (212) 637-2717

& SYD Or
ELIZABETIFZAPATA
Defendant, pro se

SO ORDERED:

  

 

~ Victor Marrero
U.. Se Ded

Dated: New York, New York
February 26, 2020

 
